FILED
                             NOT FOR PUBLICATION                            MAR 02 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



BUDI TORANG SIHOMBING,                            No. 11-70501

               Petitioner,                        Agency No. A095-618-232

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 21, 2012 **

Before:        FERNANDEZ, McKEOWN, and BYBEE, Circuit Judges

       Budi Torang Sihombing, a native and citizen of Indonesia, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen or remand. We have jurisdiction under 8 U.S.C. § 1252. We review for




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, we deny
Sihombing’s request for oral argument.
abuse of discretion the BIA’s denial of motions to reopen or to remand. Guzman v.

INS, 318 F.3d 911, 912 n.1 (9th Cir. 2003). We deny the petition for review.

      Sihombing contends the BIA erred in denying his request for further

consideration of his application for withholding of removal based on a disfavored

group analysis. However, Sihombing does not challenge the BIA’s dispositive

finding that his motion was untimely and that he did not qualify for an exception to

the time limitation. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.

1996) (issues not specifically raised and argued in a party’s opening brief are

waived).

      PETITION FOR REVIEW DENIED.




                                          2                                       11-70501